 PROB 12C                                                                           Report Date: August 29, 2019
(6/16)

                                        United States District Court                               FILED IN THE
                                                                                               U.S. DISTRICT COURT
                                                                                         EASTERN DISTRICT OF WASHINGTON
                                                      for the
                                                                                          Aug 29, 2019
                                        Eastern District of Washington                        SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Shellbie Mae Klins                      Case Number: 0980 2:15CR00067-WFN-2
 Address of Offender:                      , Spokane, Washington 99201
 Name of Sentencing Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: June 2, 2016
 Original Offense:        Misprision of a Felony, 18 U.S.C. § 4
 Original Sentence:       Prison - 27 months;              Type of Supervision: Supervised Release
                          TSR - 12 months
 Asst. U.S. Attorney:     James Goeke                      Date Supervision Commenced: December 1, 2018
 Defense Attorney:        Roger Peven                      Date Supervision Expires: November 30, 2019


                                         PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            1           Standard Condition # 6: The defendant shall notify the probation officer at least ten days
                        prior to any change in residence or employment.

                        Supporting Evidence: Shellbie Klins failed to notify the U.S. Probation Office of a
                        change of residence since on or about August 27, 2019.

                        On June 6, 2019, Shellbie Klins commenced participation in the Sobriety Treatment
                        and Education Program (STEP). Ms. Klins last attended a STEP session on June 20,
                        2019. On that date, she was found to be in noncompliance and was ordered to serve
                        a 7-day jail sanction. Additionally, she was ordered to remain in custody until a bed
                        became available for inpatient treatment. The Court ordered her to release to a
                        residential reentry center (RRC) upon completion of inpatient treatment.

                        Ms. Klins began intensive inpatient treatment at Pioneer Center East on July 1, 2019.
                        She completed the inpatient program on August 7, 2019, and commenced placement
                        at the Spokane RRC on August 8, 2019. U.S. probation officer Law contacted Ms.
                        Klins at the RRC on August 8, 2019, and advised her to remain at the RRC until the
Prob12C
Re: Klins, Shellbie Mae
August 29, 2019
Page 2

                      STEP team orders to have her released. On August 27, 2019, Ms. Klins left the RRC
                      without approval and has failed to return as of the date of this report.

                      On December 4, 2018, Ms. Klins was provided the judgment and sentence for case number
                      2:15CR00067-WFN-2. Additionally, she signed said judgment indicating she fully
                      understood the conditions of her term of supervision.
          2           Special Condition #19: You shall abstain from the use of illegal controlled substances, and
                      shall submit to urinalysis testing (which may include urinalysis or sweat patch), as directed
                      by the supervising officer, but no more than 6 tests per month, in order to confirm continued
                      abstinence from these substances.

                      Supporting Evidence: Shellbie Klins submitted a positive urinalysis at the RRC on August
                      22, 2019.

                      On August 8, 2019, Ms. Klins reported to the RRC as directed. On August 22, 2019, the
                      offender provided a urinalysis at the RRC which revealed presumptive positive for heroin.
                      On August 29, 2019, confirmation was received from Redwood Toxicology Laboratory
                      indicating the urinalysis collected on August 22, 2019, from the offender, was positive for
                      heroin.

                      On December 4, 2018, Ms. Klins was provided the judgment and sentence for case number
                      2:15CR00067-WFN-2. Additionally, she signed said judgment indicating she fully
                      understood the conditions of her term of supervision.

The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the offender to appear to
answer to the allegation(s) contained in this petition.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     08/29/2019
                                                                            s/Richard Law
                                                                            Richard Law
                                                                            U.S. Probation Officer



 THE COURT ORDERS
 [ ] No Action
 [ x ] The Issuance of a Warrant
 [ ] The Issuance of a Summons
 [ ] Other
                                                                            Signature of Judicial Officer

                                                                              August 29, 2019
                                                                            Date
